Citation Nr: 1741143	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from September 1969 to March 1972 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for PTSD with an initial 30 percent rating, effective November 14, 2006. 

The Veteran testified before the undersigned at an August 2015 videoconference hearing. 

At his hearing, the Veteran made statements that could be construed as an attempt to reopen the previously denied claim for service connection for traumatic brain injury.  The Veteran is advised that if he wishes to reopen this claim, he should submit an application on the claims forms provided by VA.  See 38 C.F.R. § 3.155 (2016) (requiring that claims be submitted on forms specified by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated at his August 2015 hearing that he receives Social Security Administration (SSA) disability benefits.  See August 2015 hearing transcript, page 15.  The basis for the Veteran's disability award is unclear, although he believed that it was related to a psychiatric disability.  Regardless, it does not appear that the RO attempted to obtain the Veteran's SSA records.  Therefore, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA's duty to assist includes requesting those records from SSA).

The Board also finds that a remand is needed to provide an up-to-date VA examination and to obtain any relevant outstanding medical records.  The record reflects that VA treatment records dating to November 2010 are associated with the claims file.  The most recent VA examination for PTSD was in April 2011, over six years ago.  The mere passage of time does not require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A new examination is; however, required when there is evidence, including the Veterans statements, indicating that the disability is worse than shown on the last examination.  At his hearing the Veteran reported symptoms that were not documented on the last examination; thereby suggesting that the disability had worsened.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 2010 to the present and associate the records with the claims folder.

2.  Ask the SSA to provide any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any decisions and medical records considered in making a decision on that application.

3.  After the foregoing development has been completed to the extent possible, arrange for a VA examination to determine the current severity of his service connected psychiatric disability.  

The examiner should review the claims file.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

